DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “324”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6; and 8-11 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 5240016).
As per claim 1: Nichols discloses an aerosol-generating article (as shown in fig. 4; wherein a flavor source 300 is located) comprising: agar; glycerin; and water (see Col. 7; line 38-40; and wherein the flavor source comprises a gelling agent, which may be agar, and a dispersed phase mixture, which comprises glycerol and water, which forms a gel upon solidification; the gel can be solidified and formed into a single piece of flavor source by extrusion through die); wherein aerosol is generated from the aerosol generating article (flavor source) heated by an electric heater (heat source element 20) included in an aerosol generating device 11.
However, Nichols does not explicitly disclose wherein the aerosol generating article maintains a shape of a bead by itself at room temperature.
On the other hand, Nichols mentioned that the gelling agent is any material which upon processing is capable of imparting sufficient structural framework for rigidity; and gels have unique property that since they have a shear modulus of rigidity they are like solids, but in most other physical respects, they behave like liquids. Gels can be solidified and formed into a one-piece flavor source by extrusion through a die. Furthermore, and most importantly, gels are capable of containing up to about 98 percent liquid by weight. This property implies that flavor sources, in which a gelling agent supplies the necessary rigidity to the source can contain larger amounts of aerosol precursor or other liquids, including but not limited to water, than other prior art flavor sources (see Col. 5, lines 26-37). However, a person having ordinary skill in the art would know that having the aerosol generating article maintains a shape of a bead by itself at room temperature can only deal with change in shape because such modification still would not change the function of the aerosol generating article as well as the aerosol generating device after all. Furthermore, with different type of configurations since applicants have presented no explanation that these particular configurations of the aerosol generating article maintains a shape of a bead by itself at room temperature are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing a bead shape. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the aerosol generating article of Nichols by having the aerosol generating article maintains a shape of a bead by itself at room temperature as taught by the instant invention to further enhance the aerosol generating article in different forms, shapes as the manufacture desire as well as convenience for the user to carry around without spilling or leaking in the form of liquid instead. Furthermore, having an aerosol product in the form of a bead shape is well known, commonly knowledge and commonly used in the art of electronic cigarette.

As per claims 2-6: Nichols discloses an aerosol-generating article (as shown in fig. 4; wherein a flavor source 300 is located). However, Nichols does not explicitly disclose wherein the aerosol generating article comprising 1.0 wt% to 2.5 wt% of the agar, 70 wt% of the glycerin, and 27.5 wt% to 29.0 wt% of the water; and 2.5 wt% of the agar, 60 wt% to 90 wt% of the glycerin, and 7.5 wt% to 37.5 wt% of the water; and 2.5 wt% of the agar, 60 wt% of the glycerin, 0.05 wt% to 0.15 wt% of the alginate, and 37.35 wt% to 37.45 wt% of the water; and 2.5 wt% of the agar, 70 wt% of the glycerin, 0.05 wt% to 0.15 wt% of the alginate, and 27.35 wt% to 27.45 wt% of the water; and further comprising alginate.
	On the other hand, Nichols mentioned that gelling agents may be selected from, but are not limited to, agar, pectin, gelatin, gellan, and carrageenan. The preferred gelling agents are agar, pectin and gelatin, added in the powder state (see Col. 7, lines 38-52). However, having such amount of each agents to create the aerosol generating article or to add/mix different agents into the aerosol generating article as desire from the manufacture to further enhance the different flavors or different mixture and to create its own unique flavors is well known, common knowledge and commonly used in the art of electronic cigarette/vapor and to bring the user with more choices, more selections from their flavors.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the aerosol generating article of Nichols by having the mixture/blended as recited above and further comprising alginate (which is a common gel in the art of electronic cigarette/vapor) as taught by the instant invention to further enhance the aerosol generating device with different flavors or different mixture and to create its own unique flavors to the users in the competitive in the electronic cigarette/vapor market nowadays.
	
As per claims 8-11: Nichols discloses an aerosol-generating article (as shown in fig. 4; wherein a flavor source 300 is located); wherein the heater 20 heats the aerosol generating article from outside of a cigarette comprising the aerosol generating article (see fig. 4; Col. 10, lines 1-7); and wherein the heater 20 generates the aerosol by heating a material (such as the flavor source 300) generated by liquefying the aerosol generating article (wherein agar is a thermo-reversible gel, which is melting upon heating (equivalent to liquefaction)(it is inherent to heat the substance of the aerosol generating article after it has been liquefied, to generate aerosol to the user); and at least one filter 201 (as shown in fig. 4); and a cartridge comprising an accommodating portion configured to accommodate the aerosol generating article and a heater (see fig. 4; Col. 10, lines 1-17; wherein a flavor source (aerosol generating article) is located within the element (cartridge 11)).

Claim(s) 7 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 5240016) in view of Metrangolo et al. (US 10010110)
	As per claim 7: Nichols discloses an aerosol-generating article (as shown in fig. 4; wherein a flavor source 300 is located); and the heater 20. However, Nichols does not explicitly disclose wherein the heater is inserted into a cigarette or cartridge comprising the aerosol-generating article and heats the aerosol-generating article.
	Metrangolo discloses wherein the heater 2100 is inserted into the aerosol forming substrate 1020 of the aerosol generating article 1000 (as shown in fig. 4; wherein the heater being inserted into the interior of a cigarette comprising the aerosol generating article) in order to provide direct heating source to the aerosol forming substrate and to generate aerosol to the user in a time manner.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the aerosol generating article of Nichols by having the heater is inserted into a cigarette or cartridge comprising the aerosol-generating article and heats the aerosol-generating article as taught by Metrangolo to further provide direct heating source to the aerosol forming substrate/aerosol generating article in order to generate aerosol to the user in a time manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831